MARY'S OPINION HEADING                                           






                     NO. 12-05-00054-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

 
BOBBY OLUMIDE OSUNLANA,                    §                 APPEAL FROM THE 349TH
APPELLANT
 
V.                                                                         §                 JUDICIAL DISTRICT COURT OF

T.D.C.J.-I.D.,
APPELLEE                                                        §                 ANDERSON COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This pro se in forma pauperis appeal is being dismissed for failure to comply with the Texas
Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).  The judgment in the instant case was signed
on January 12, 2005.  Thereafter, on February 14, 2005, Appellant filed a notice of appeal that failed
to contain the information required by Rule 25.1 (e), i.e., a certificate of service showing service on
all parties to the trial court’s judgment.  
            On February 14, 2005, Appellant was notified pursuant to Texas Rule of Appellate Procedure
37.1 that the notice of appeal was defective for failure to comply with Rule 25.1(e).  He was further
notified that unless he filed an amended notice of appeal on or before March 16, 2005, the appeal
would be referred to the court for dismissal. Tex. R. App. P.  42.3.   
            On March 3, 2005, Appellant filed a written response to this Court’s notice, informing the
Court that his appeal had been properly perfected.  However, he did not amend his notice of appeal. 
Because Appellant has failed, after notice, to correct his defective notice of appeal, the appeal is
dismissed for failure to comply with the Texas Rules of Appellate Procedure.  Tex. R. App. P.
42.3(c); Feist v. Berg, No. 12-04-0004-CV, 2004 WL 252785, at *1 (Tex. App.–Feb. 11, 2004, pet. 
denied); Feist v. Hubert, 12-03-00442-CV, 2004 WL 252285, at *1 (Tex. App.–Tyler Feb. 11, 2004,
pet. denied).
Opinion delivered March 9, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.













































(PUBLISH)